FILED
                            NOT FOR PUBLICATION                              SEP 29 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-10403

               Plaintiff - Appellee,             D.C. No. 2:03-CR-00375

  v.
                                                 MEMORANDUM *
JAMES DOUGLAS SHERIFFS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                           Submitted September 13, 2010 **


Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       James Douglas Sheriffs appeals from the district court’s order revoking his

supervised release and imposing a six-month sentence. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Sheriffs’ counsel has filed a brief stating there are


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
no grounds for relief, along with a motion to withdraw as counsel of record.

Sheriffs has filed a pro se supplemental brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                           2                                   08-10403